                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )     CASE NO. 2:10-CR-55-WKW
                                          )               [WO]
THERRAL HATFIELD                          )

                                     ORDER

      A federal grand jury indicted Defendant Therral Hatfield in 2010. A petit jury

then convicted him. Mr. Hatfield now moves “for an in camera review of the grand

jury record and hearing.” (Doc. # 251.) But that motion is due to be denied.

                               I. BACKGROUND

      In April 2010, a grand jury indicted Mr. Hatfield for kidnapping, see 18 U.S.C.

§ 1201(a)(1), and possessing a firearm in furtherance of a crime of violence, see id.

§ 924(c)(1)(A). (Doc. # 9.) The grand jury added a second kidnapping charge in its

July 2010 superseding indictment. (Doc. # 48.) After a petit jury found Mr. Hatfield

guilty on all counts (Doc. # 148, at 196–98), the court sentenced him to 384 months

in prison (Doc. # 186, at 2). The Eleventh Circuit affirmed on direct appeal. United

States v. Hatfield, 466 F. App’x 775 (11th Cir. 2012) (per curiam).

      Since his conviction, Mr. Hatfield has repeatedly moved to vacate, set aside,

or correct his sentence under 28 U.S.C. § 2255. The court has denied each motion.

See Hatfield v. United States, No. 13-cv-324, 2015 WL 6438349 (M.D. Ala. Oct. 21,
2015); Hatfield v. United States, No. 13-cv-324, 2018 WL 4323919 (M.D. Ala. Sept.

10, 2018); Hatfield v. United States, No. 16-cv-510, 2019 WL 1573694 (M.D. Ala.

Apr. 11, 2019).

       In July 2019, Mr. Hatfield moved “for an in camera review of the grand jury

record and hearing.” (Doc. # 251.) The United States opposes that motion; it wants

to keep the grand jury record secret. (Doc. # 253.) The motion is now ripe.

                                      II. DISCUSSION

       “Grand jury proceedings . . . have long been protected by a veil of secrecy.”

United States v. Phillips, 843 F.2d 438, 441 (11th Cir. 1988). The reason is simple:

The “proper functioning of our grand jury system depends upon the secrecy of grand

jury proceedings.” Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 218

(1979); id. at 218 n.9 (“The rule of grand jury secrecy . . . is an integral part of our

criminal justice system.”).

       Federal Rule of Criminal Procedure 6(e) “codifies this secrecy principle and

prohibits the disclosure of grand jury material except in the limited circumstances

provided for in Rule 6(e)(3).” United States v. Aisenberg, 358 F.3d 1327, 1346–47

(11th Cir. 2004).1 The only exception that could even possibly apply here is one

providing that a court “may authorize disclosure . . . preliminarily to or in connection


       1
         The court also has “inherent authority to act outside Rule 6(e)(3),” but that authority “is
exceedingly narrow and exists only in exceptional circumstances.” Aisenberg, 358 F.3d at 1347.
No exceptional circumstances exist here.

                                                 2
with a judicial proceeding.” Fed. R. Crim. P. 6(e)(3)(E)(i).2 But before a court may

authorize disclosure under that exception, Mr. Hatfield must show: (1) the material

he seeks “is needed to avoid a possible injustice in another judicial proceeding”; (2)

“the need for disclosure is greater than the need for continued secrecy”; and (3) his

“request is structured to cover only material so needed.” Aisenberg, 358 F.3d at

1348 (quoting Douglas Oil Co., 441 U.S. at 222).

       To satisfy the second requirement, Mr. Hatfield “must show a compelling and

particularized need for disclosure.” Id. That is, he must show “circumstances [have]

created certain difficulties peculiar to this case, which could be alleviated by access

to specific grand jury materials, without doing disproportionate harm to the salutary

purpose of secrecy embodied in the grand jury process.” Id. at 1348–49 (quoting

United States v. Elliott, 849 F.2d 554, 558 (11th Cir. 1988)). An overbroad request

will not do. See United States v. Davis, 721 F. App’x 856, 861 (11th Cir. 2018) (per

curiam). And material should not “be released for the purpose of a fishing expedition

or to satisfy an unsupported hope of revelation of useful information.” United

Kingdom v. United States, 238 F.3d 1312, 1321 (11th Cir. 2001) (quoting United




       2
           This exception “contemplates only uses related fairly directly to some identifiable
litigation, pending or anticipated.” United States v. Baggot, 463 U.S. 476, 480 (1983). Because
Mr. Hatfield has already filed a direct appeal and several § 2255 motions, the court cannot identify
what litigation Mr. Hatfield may bring. That is another reason not to grant his motion. See United
States v. Dames, 697 F. App’x 643, 643–44 (11th Cir. 2017) (per curiam); United States v. Garcia,
311 F. App’x 314, 316 (11th Cir. 2009) (per curiam).

                                                 3
States v. Rockwell Int’l Corp., 173 F.3d 757, 760 (10th Cir. 1999)).

       Mr. Hatfield’s motion does not show a compelling and particularized need for

disclosure. He offers a conclusory allegation that prosecutors did not disclose grand

jury testimony that could have aided his defense at trial. (Doc. # 251, at 2.) But his

barebones allegation does not give the court any reason to believe that it is based on

more than mere speculation. That does not pass muster. See United States v. Collins,

676 F. App’x 830, 831 (11th Cir. 2017) (per curiam) (“General or unsubstantiated

allegations do not satisfy the particularized need requirement.”). It also appears that

Mr. Hatfield wants to access the entire grand jury record. If that is the case, then his

request is not particularized. Aisenberg, 358 F.3d at 1348. 3

                                    III. CONCLUSION

       For the reasons above, Defendant Therral Hatfield’s motion “for an in camera

review of the grand jury record and hearing” (Doc. # 251) is DENIED.

       DONE this 14th day of August, 2019.

                                                          /s/ W. Keith Watkins
                                                    UNITED STATES DISTRICT JUDGE




       3
           The only opinion that Mr. Hatfield cites is about the consequences of failing to record
grand jury testimony. See United States v. Cramer, 447 F.2d 210, 221–22 (2d Cir. 1971) (Oakes,
J., dissenting). That dissenting opinion does not apply here.

                                                4
